39DETAILED ACTION
This action is responsive to application filed on June 4th, 2021. 
Claims 39~58 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/21 and 04/01/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40, 41, and 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40, 41, and 43 recite, “IPDD/NIDD” is unclear because “/” can either be “and”, “or”, or “and/or.” Clarification is requested.
Claim 43 recites the limitation “the port of the server”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39~41 and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (WO 2017202194).
Regarding Claims 39 and 55,
Huang taught a method implemented at a network exposure node, the method comprising: 
performing a configuration procedure such that both internet protocol data delivery (IPDD) and non-IP data delivery (NIDD) can be supported through a unified interface between the network exposure node and a server (Fig. 2, steps 2B01~2B04, 2C04, and 2C05, note that the network exposure is the SCEF and the server is a SCS/AS); and 
performing IPDD or NIDD through the unified interface (Fig. 2, steps 2C04 and 2C05, the small data packet sent by the SCS/AS to the UE may be NIDD or IPDD thus, implying a “unified” external API interface).
Regarding Claim 40,
Huang taught wherein performing the configuration procedure comprises: 
receiving, from the server, a first request for configuring data delivery for a terminal device (step 2B01, the SCS/AS sends non-IP data transmission configuration request information to the SCEF); 
generating a second request for authorizing IPDD/NIDD between the terminal device and the server, based on the first request (step 2B02, the SCEF sends a data transmission authorization request); 
sending the second request to a subscriber management node (step 2B02, authorization request sent to HSS; step 2B03, the HSS performs an authorization check on the SCEF); and
receiving, from the subscriber management node, a reply in response to the second request (step 2B03, the HSS returns a data transmission authorization response).
Regarding Claim 41,
Huang taught wherein the first request includes an identifier (ID) of the terminal device and an ID of the server (2B01, SCS-ID); 
wherein the generating of the second request comprises: determining an access point name (APN) for IPDD/NIDD between the terminal device and the server, based on the ID of the terminal device and the ID of the server; and
wherein the second request includes the determined APN for IPDD/NIDD and the ID of the terminal device (step 2B03, HSS performs authorization check on the APN and SCEF identifiers provided by the SCEF according to the APN and SCEF identifiers in the APN configuration).
Allowable Subject Matter
Claim 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 42, 44~54, and 56~58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443